DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 10, 12, 13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332) and further in view of Malmberg (US 6619469).
Regarding claim 7, Fanguy discloses a floor assembly for animal retention (Fig. 3), the floor assembly (Fig. 3) comprising: a floor (10) comprising: a cylindrical drive roller (14); a mat (11) extending around the cylindrical drive roller (14), the mat endlessly formed and comprising a base surface and elevated slip-reducing means (12); and a driving means coupled to the cylindrical driver roller (14) and configured to drive the cylindrical drive roller (14) to provide a continuous or intermittent driving of the mater in a longitudinal direction (col. 2, lines 38-42).
Fanguy discloses a brush (80), but is silent as to a scraper comprising a base part and a plurality of elastic tongues, each elastic tongue extending from the base part to a free end of the elastic tongue; wherein the scraper is positioned such that the free ends of the elastic tongues contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller in a direction of motion, wherein the elastic tongues are integral with the base part; wherein the elastic tongues contact the mat at a bending of the mat and proximate a horizontal plane incident with a center shaft of the drive roller; wherein the tongues of the scraper are directed against the direction of motion of the mat; and wherein the scraper is fitted such that the base part is disposed at an angle toward the drive roller within an interval of 65-85° relative to a normal of the mat, the normal lying in the horizontal plane.
Harada teaches a scraper (10) comprising a base part (60) and a plurality of elastic tongues (31), each elastic tongue (31) extending from the base part (60) to a 
Harada does not explicitly disclose wherein the elastic tongues (31) (which include (20)) are integral with the base part (60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tongues of Harada to be integral with the base part in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put together would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965,968, 144 USPQ 347, 349 (CCPA 1965).
Malmberg teaches wherein the scraper ((14)/(16)/(10)) contacts the mat (24) at a bending of the mat (24) and proximate a horizontal plane incident with a center shaft of the drive roller (Fig. 2, a horizontal plane extending out from the center shaft would be proximate to the contact point of the scraper with the mat); wherein the scraper ((14)/(16)/(10)) is directed against the direction of motion of the mat (Fig. 1 shows the direction of the mat in the counterclockwise motion and the scraper directed against that 
Regarding claim 8, Fanguy discloses an animal retention facility (Fig. 3), comprising: a floor (10) comprising: a cylindrical drive roller (14); a mat (11) extending around the cylindrical drive roller (14), the mat endlessly formed and comprising a base surface and elevated slip-reducing means (12); and a driving means coupled to the cylindrical driver roller (14) and configured to drive the cylindrical drive roller (14) to provide a continuous or intermittent driving of the mater in a longitudinal direction (col. 2, lines 38-42).
Fanguy discloses a brush (80), but is silent as to a scraper comprising a base part and a plurality of elastic tongues, each elastic tongue extending from the base part to a free end of the elastic tongue; wherein the scraper is positioned such that the free ends of the elastic tongues contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller in a 
Harada teaches a scraper (10) comprising a base part (60) and a plurality of elastic tongues (31), each elastic tongue (31) extending from the base part (60) to a free end (20) of the elastic tongue (31); wherein the scraper (10) is positioned such that the free ends (20) of the elastic tongues (31) contact both the base surface and the elevated slip-reducing means of the mat as the mat is driven about the cylindrical drive roller (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanguy substituting the brush with the scraper taught by Harada in order to clean the mat, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Harada does not explicitly disclose wherein the elastic tongues (31) (which include (20)) are integral with the base part (60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic tongues of Harada to be integral with the base part in order for ease of manufacturing. Further, it has been held that the use of a one-piece construction instead of an article which has formally been formed in two pieces and put 
Malmberg teaches wherein the scraper ((14)/(16)/(10)) contacts the mat (24) at a bending of the mat (24) and proximate a horizontal plane incident with a center shaft of the drive roller (Fig. 2, a horizontal plane extending out from the center shaft would be proximate to the contact point of the scraper with the mat); wherein the scraper ((14)/(16)/(10)) is directed against the direction of motion of the mat (Fig. 1 shows the direction of the mat in the counterclockwise motion and the scraper directed against that motion (see arrow)); and wherein the scraper ((14)/(16)/(10)) is fitted such that the scraper is disposed at an angle within an interval of 65-85° relative to a normal of the mat, the normal lying in the horizontal plane (Using the same horizontal plane extending from the center shaft as mentioned above, an angle can be made, between the horizontal plane and the scraper, that is acute, and roughly 75°, within the 65-85° range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the elastic tongues of Fanguy modified by Harada as taught by Malmberg in order to catch excrement at the end of the mat before the rotation of the mat. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 10, Fanguy as modified by Harada and Malmberg teaches (references to Harada) wherein the elastic tongues being in contact with the base surface are situated substantially in a same plane as the base part (Fig. 5 shows 
Regarding claim 12, Fanguy as modified by Harada and Malmberg teaches (references to Harada) wherein the scraper (10) is fitted in a foundation (80) and oriented approximately perpendicular to the longitudinal direction (Fig. 5; paragraph [0023] of machine translation).
Regarding claim 13, Fanguy as modified by Harada and Malmberg teaches (references to Harada) wherein the elastic tongues (31) comprise steel (see paragraph [0019] of machine translation, “spring steel, stainless steel’).
Regarding claim 16, Fanguy as modified by Harada and Malmberg teaches (references to Harada) wherein the elastic tongues being in contact with the base surface are situated substantially in a same plane as the base part (Fig. 5 shows the scraper (10) in contact with the base surface of the mat in a substantially same approximately vertical plane as the base part).
Regarding claim 18, Fanguy as modified by Harada and Malmberg teaches (references to Harada) wherein the scraper (10) is fitted in a foundation (80) and oriented approximately perpendicular to the longitudinal direction (Fig. 5; paragraph [0023] of machine translation).
Regarding claim 19, Fanguy as modified by Harada and Malmberg teaches (references to Harada) wherein the elastic tongues (31) comprise steel (see paragraph [0019] of machine translation, “spring steel, stainless steel’).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332) and Malmberg (US 6619469), and in further view of Reicks (US 4658949).
Regarding claim 14, Fanguy as modified by Harada and Malmberg teaches (references to Malmberg) wherein the free end of each elastic tongue comprises a corner edge (15) which bears against the mat (Fig. 1), however Fanguy as modified by Harada and Malmberg does not explicitly teach each corner edge comprising a chamfer or a rounding. 
Reicks teaches wherein the free end (14) of the scraper (10) comprises a corner edge which bears against the mat (Fig. 4), the corner edge comprising a chamfer (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Malmberg with a chamfer along a corner edge of the elastic tongue that bears against a base surface as taught by Reicks in order to provide an initial scraping edge for even wear reasons (col. 2, lines 49-51). Please note in the combination, the free end is of each elastic tongue as taught by Harada.
Regarding claim 20, Fanguy as modified by Harada and Malmberg teaches (references to Malmberg) wherein the free end of each elastic tongue comprises a corner edge (15) which connects against the mat (Fig. 1), however Fanguy as modified by Harada and Malmberg does not explicitly teach each corner edge comprising a chamfer or a rounding. 
Reicks teaches wherein the free end (14) of the scraper (10) comprises a corner edge which bears against the mat (Fig. 4), the corner edge comprising a chamfer (21). It .
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fanguy (US 5596949) in view of Harada (JP 2014043332) and Malmberg (US 6619469), and in further view of Gordon (US 4489823) and DeVries (US 6823983).
Regarding claim 23, Fanguy as modified by Harada and Malmberg teaches wherein the tongues are parallel to each other (Harada: Figs. 4 and 5) and the distance between two adjacent tongues are substantially zero (paragraph [0027] of machine translation). Fanguy as modified by Harada and Malmberg does not explicitly teach wherein the elastic tongues consist solely of a polymeric material, and the distance between two adjacent tongues is 1-5 mm.
Gordon teaches tongues consist solely of a polymeric material (col. 2, lines 28-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Malmberg to consist solely of a polymeric material as taught by Gordon in order to have some flexibility.   
DeVries teaches the distance between two adjacent tongues is roughly 1-5 mm (See space between tongues in Fig. 6 versus Fig. 2 or 3 which would provide a distance roughly 1-5mm). It would have been obvious to one of ordinary skill in the art 
Regarding claim 24, Fanguy as modified by Harada and Malmberg teaches wherein the tongues are parallel to each other (Harada: Figs. 4 and 5) and the distance between two adjacent tongues are substantially zero (paragraph [0027] of machine translation). Fanguy as modified by Harada and Malmberg does not explicitly teach wherein the elastic tongues consist solely of a polymeric material, and the distance between two adjacent tongues is 1-5 mm.
Gordon teaches tongues consist solely of a polymeric material (col. 2, lines 28-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Malmberg to consist solely of a polymeric material as taught by Gordon in order to have some flexibility.
DeVries teaches the distance between two adjacent tongues is roughly 1-5 mm (See space between tongues in Fig. 6 versus Fig. 2 or 3 which would provide a distance roughly 1-5mm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scraper of Fanguy modified by Harada and Malmberg with a small spacing between tongues as taught by DeVries in order to allow for small movement between tongues when in use, for example, with larger deposits.
Response to Arguments
Applicant’s arguments with respect to claims 7, 8, 10, 12-14, 16, 18-20, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643